                 Case 3:20-cv-05048-RBL Document 7 Filed 06/08/20 Page 1 of 2



 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
           TERRELL EDWARD JONES,                           CASE NO. C20-5048RBL
 9
                                Plaintiff,                 ORDER
10                v.

11         LEWIS COUNTY CITY OF
           CHEHALIS,
12
                                Defendant.
13

14
              THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and
15
     Recommendation [Dkt. # 5], recommending the Court dismiss this action as duplicative.
16
           1. The Report and Recommendation is ADOPTED;
17
           2. This action is duplicative of Jones v. Masiello, C 19-5954 RBL-DWC, and it is
18
              DISMISSED without prejudice;
19
           3. Plaintiff’s Jones subsequent Motion to Dismiss [Dkt. # 6] is DENIED as moot.
20
           4. The matter is CLOSED.
21
              The Clerk shall send copies of this Order to Jones, to defense counsel, and to Magistrate
22
     Judge Fricke, and close this case.
23
     / /
24


     ORDER - 1
                 Case 3:20-cv-05048-RBL Document 7 Filed 06/08/20 Page 2 of 2



 1         IT IS SO ORDERED.

 2         Dated this 8th day of June, 2020.



                                                 A
 3

 4
                                                 Ronald B. Leighton
 5                                               United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
